Name: Council Regulation (EEC) No 4130/88 of 16 December 1988 amending Regulation (EEC) No 815/84 on exceptional financial support in favour of Greece in the social field
 Type: Regulation
 Subject Matter: social affairs;  Europe;  employment;  cooperation policy;  European construction
 Date Published: nan

 30. 12. 88 Official Journal of the European Communities No L 362/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4130/88 of 16 December 1988 amending Regulation (EEC) No 815/84 on exceptional financial support in favour of Greece in the social field THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . In Article 1 , '31 December 1988 ' is replaced by '31 December 1991 '. 2. In Article 12, '31 December 1992' is replaced by '31 December 1995'. Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), i Having regard to the opinion of the Economic and Social Committee (3), 3 . The following Article is inserted : 'Article 5a 1 . Notwithstanding Article 5 ( 1 ), financial support may also, exceptionally, be granted, for projects included in the programme referred to in Article 1 (b) in cases where suitable public land or buildings are not available, for expenditure to cover the acquisition of sites for construction or of existing buildings for the purposes of extension and/or renovation, excluding land or buildings in public ownership. 2. The Community intervention rate shall be that specified in Article 5 (2)'. Whereas, given that the rate of implementation of the programmes referred to in Article 1 of Council Regulation (EEC) No 815/84 (4) is slower than was originally estimated, the period of validity of that Regulation should be extended without affecting the overall amount of financial assistance ; Whereas, in order to ensure that the objectives of Community assistance are achieved through the most efficient possible implementation of the programmes, and in order to make optimal use of national and Community resources, stringent assessment, monitoring and supervision methods should be applied, and technical assistance offered to the Hellenic Republic in the areas concerned ; Whereas under certain conditions it is appropriate to permit the financing of expenditure relating to the acquisition of sites or buildings for projects forming part of the programme referred to in Article 1 (b) of Regulation (EEC) No 815/84, 4. The following Article is inserted : Article 11a 1 . Before 1 February 1989 the Hellenic Republic shall set up a committee to monitor the programmes referred to in Article 1 , the composition of which shall be agreed with the Commission, which shall be represented on it. The terms of reference of the committee shall be to monitor and assess the implementation of the programmes . The committee shall adopt its own rules of procedure. It may be assisted in its task by experts designated jointly by the Hellenic Republic and the Commission . The committee shall submit a progress report on the implementation of the programmes to the Commission at least three times a year. 2. Before 1 April 1989 the Hellenic Republic, with the agreement of the Commission, shall set up a monitoring system based on a harmonized procedure for the compilation and dissemination of information relating to the implementation of the programmes. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 815/84 is hereby amended as follows : (&gt;) OJ No C 209, 9. 8 . 1988, p. 6. (2) OJ No C 326, 12. 12. 1988. (3) Opinion delivered on 23 November 1988 (not yet published in the Official Journal). (*) OJ No L 88, 31 . 3 . 1984, p. 1 . 30. 12. 88No L 362/2 Official Journal of the European Communities 3 . Notwithstanding Article 5 ( 1 ), expenditure to cover the cost of technical assistance, assessment and monitoring of projects receiving Community support may also be granted financial assistance. expenditure and the total amount shall not exceed 2 % of the amount referred to in Article 4 (1 ). The procedure set out in Article 11 and the date referred to in Article 6 ( 1 ) shall not apply to these operations, which shall nonetheless be communicated for information to the committee referred to in Article 10.'The nature and practical details of these operations shall be defined jointly by the Hellenic Republic and the Commission . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Notwithstanding Article 5 (2), Community financing of such operations may amount to 100 % of eligible This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1988 . For the Council The President G. GENNIMATAS